        Case 2:10-cr-00221-RFB-GWF Document 77 Filed 01/15/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Lonnie Troy III
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:10-cr-00221-RFB-GWF
11
                   Plaintiff,                               STIPULATION TO CONTINUE
12                                                         DEADLINE TO SUPPLEMENT TO
            v.
                                                           MOTION FOR COMPASSIONATE
13
     LONNIE TROY III,                                                RELEASE
14                                                                 (First Request)
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Elizabeth O. White, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Lonnie Troy III, that
20
     the Supplement to Motion for Compassionate Release deadline currently scheduled on January
21
     18, 2021, but no sooner than thirty (30) days. Also, that the Government’s Response to the
22
     Supplement for Compassionate Release be due fourteen (14) days after the filing of Defendant’s
23
     Motion.
24
            This Stipulation is entered into for the following reasons:
25
26
         Case 2:10-cr-00221-RFB-GWF Document 77 Filed 01/15/21 Page 2 of 3




 1           1.      Defense counsel only recently received Mr. Troy’s medical records and needs
 2   time to adequately review them before deciding whether it is appropriate to file a supplement
 3   in this case.
 4           2.      The defendant is in custody with an expected release date of October 20, 2022.
 5   Counsel is still in the process of contacting the client but feels a continuance is needed and the
 6   best course of action to properly represent the client in this matter.
 7           3.      The parties agree to the continuance.
 8           This is the first request for a continuance of the Compassionate Release Supplement.
 9           DATED this 14th day of January, 2021.
10
11    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
12
13
      By /s/ Brandon C. Jaroch                          By /s/ Elizabeth O. White
14    BRANDON C. JAROCH                                 ELIZABETH O. WHITE
      Assistant Federal Public Defender                 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:10-cr-00221-RFB-GWF Document 77 Filed 01/15/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:10-cr-00221-RFB-GWF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     LONNIE TROY III,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Compassionate Release Supplement deadline

11   currently scheduled for Monday, January 18, 2021, be vacated and continued to

12    February 19, 2021 at the hour of ___:___
     ________________                   5 00 __.m.;
                                               p    or to a time and date convenient to the court.

13          IT IS FURTHER ORDERED that the Government’s Response to the Supplement for

14   Compassionate Release be fourteen (14) days after the filing of Defendant’s Motion.

15          DATED this ___
                       14thday of January, 2021.
16
17
                                                 RICHARD F. BOULWARE, II
18
                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                    3
